



AMENDED AND RESTATED REVOLVING LOAN AGREEMENT


Dated as of June 21, 2019
WHEREAS, Golub Capital BDC, Inc., a Delaware corporation (the “Borrower”), and
GC Advisors LLC, a Delaware limited liability company (the “Lender”), are party
to the revolving loan agreement dated as of June 22, 2016 (the “Prior
Agreement”);
WHEREAS, the Borrower and the Lender desire to amend and restate the Prior
Agreement in order to increase to Lender’s commitment to make loans and to
extend the maturity date;
NOW, THEREFORE, the Borrower and the Lender agree that the Prior Agreement shall
be amended and restated as follows (with capitalized terms not otherwise defined
herein having the meanings ascribed to them in Section 17):
1.Loans. Upon the terms and subject to the conditions of this Agreement, the
Lender agrees to advance, from time to time during the period from the date
hereof through the Business Day immediately preceding the Maturity Date, amounts
in Dollars to the Borrower (the “Loans”), the aggregate outstanding principal
amount of which shall not exceed $40,000,000 (the “Commitment”) at any time.
Within the limits set forth in the preceding sentence and subject to the
conditions of this Agreement, amounts of Loans that are repaid may be
re-borrowed under this Section 1. Upon the fulfillment of the conditions
specified in Section 6, each Loan shall be disbursed by the Lender on the
requested date therefor in Dollars in funds immediately available to the
Borrower in such manner as shall be reasonably acceptable to the Lender.
2.Interest. Interest on each Loan shall accrue at the Applicable Federal Rate
from the date of such Loan until such Loan is repaid in full. Interest shall be
calculated on the basis of a year of 365/366 days, as the case may be, and the
actual number of days elapsed and shall be payable in cash on the first Business
Day of each calendar quarter, beginning on July 1, 2019, or, if earlier, on the
date on which the outstanding principal amount of such Loan is repaid or prepaid
in accordance with the terms hereof but no later than the Maturity Date.
3.Repayment.     
(a)    Maturity. The Borrower promises to repay the entire unpaid principal
amount of all Loans and all accrued but unpaid interest on the Maturity Date.
(b)    Voluntary Prepayment. The Borrower may, at any time and from time to
time, prepay, without premium or penalty, the Loans in whole or in part,
together with accrued interest to the date of such prepayment on the aggregate
principal prepaid. Each prepayment of the Loans by the Borrower pursuant to this
Section 3(b) shall be allocated first to accrued but unpaid interest in such
Loans to the date of such prepayment and then to unpaid principal amounts
outstanding under such Loans.


- 1 -



--------------------------------------------------------------------------------





4.Evidence of Indebtedness. The Loans and the Borrower’s obligation to repay the
Loans in accordance with this Agreement shall be evidenced by this Agreement,
the records of the Lender and a promissory note of the Borrower in the form of
Exhibit A hereto dated as of the date hereof payable to the order of the Lender
in a principal amount set forth in such promissory note from time to time, which
shall not at any time exceed the Commitment (the “Note”).
5.Lender Acknowledgement. The Lender acknowledges that each of Golub Capital BDC
CLO III LLC (the “2018 Issuer”), Golub Capital BDC CLO 2014 LLC (the “2014
Issuer”), Golub Capital BDC Funding LLC (“Funding”), Golub Capital BDC Funding
II, LLC (“Funding II”), GC SBIC IV, L.P. (“SBIC IV”), GC SBIC V, L.P. (“SBIC
V”), and GC SBIC VI, L.P. (“SBIC VI”) is a legal entity separate from the
Borrower and the assets of each of the 2018 Issuer, the 2014 Issuer, Funding,
Funding II, SBIC IV, SBIC V, and SBIC VI are not intended to be available to
satisfy any obligations of the Borrower hereunder or under the Note.
6.Conditions to Loans. The obligation of the Lender to make each Loan is subject
to the fulfillment of each of the following conditions, in form and substance
satisfactory to the Lender:
(a)    the Lender shall have received the Note, duly executed by the Borrower;
(b)    each representation and warranty contained in this Agreement shall be
true and correct, and no Event of Default shall have occurred and be continuing,
in each case as of the date each Loan is to be made hereunder, both with and
without giving effect thereto and to the application of the proceeds thereof;
and
(c)    the Lender shall have received such other documents and opinions, if any,
as it shall have reasonably requested.
7.Representations and Warranties. In order to induce the Lender to enter into
this Agreement and to make each Loan hereunder, the Borrower represents and
warrants that:
(a)    the Borrower is duly incorporated, validly existing and in good standing
under the laws of Delaware;
(b)    the Borrower has the power and authority to execute, deliver and perform
the terms hereof; and the execution, delivery and performance by the Borrower of
this Agreement and the Note have been duly authorized by all necessary action
and do not contravene (i) the Borrower’s charter or amended and restated bylaws
or (ii) law or any contractual restriction binding upon or affecting the
Borrower or its property;
(c)    this Agreement and the Note have been duly executed and delivered and
constitute legal, valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with their respective terms, except as
limited by applicable


- 2 -



--------------------------------------------------------------------------------





bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
any other laws of general application affecting enforcement of creditors’ rights
generally;
(d)    the execution, delivery and performance of this Agreement and the Note in
accordance with their respective terms, and each borrowing of the Loans
hereunder, do not and will not (i) require any governmental approval or other
consent or approval, other than such approvals and consents that have been
obtained and are in full force and effect, final and not subject to review on
appeal or to collateral attack, or (ii) violate or conflict with, result in a
breach of, or constitute a default under, or result in or require creation of
any lien or encumbrance upon any assets of the Borrower under, any applicable
law or any agreement, indenture, lease, license, instrument or other contractual
restriction or any organizational document to which the Borrower is a party or
by which the Borrower or any of its properties may be bound.
8.Covenants. From the date hereof until the date upon which the Commitment shall
have terminated (whether as a result of the expiration of the period described
in Section 1 or pursuant to the last paragraph of Section 9) and the Loans and
all other amounts payable or accrued hereunder (the “Repayment Date”) shall have
been paid in full, the Borrower shall:
(a)    Preservation of Existence and Franchises, Scope of Business, Compliance
with Law, Preservation of Enforceability. (i) Preserve and maintain its legal
existence and all of its other franchises, licenses, rights and privileges, (ii)
comply with applicable law in all material respects, and (iii) take all action
and obtain all consents and governmental approvals required so that its
obligations hereunder will at all times be legal, valid and binding and
enforceable in accordance with their respective terms, except to the extent that
the failure to take such action or obtain any such consent or approval could not
reasonably be expected to have a material adverse effect on the Borrower;
provided, however, that neither the Borrower nor any of its subsidiaries shall
be required to preserve any right or franchise if the board of directors,
manager or member, as applicable, of the Borrower or such subsidiary shall
determine that the preservation thereof is no longer desirable for the conduct
of the business of the Borrower or such subsidiary, as the case may be, and that
the loss thereof is not disadvantageous in any material respect to the Borrower,
such subsidiary or the Lender.
(b)    Information. Upon the request from time to time of the Lender, the
Borrower shall promptly furnish to the Lender such documents and information
regarding this Agreement, the Note, the Loans, and the business, assets,
liabilities, financial condition (including financial statements of the
Borrower), results of operations or business prospects of the Borrower, as the
Lender may request, in each case in form and substance reasonably satisfactory
to the Lender.


- 3 -



--------------------------------------------------------------------------------





9.Events of Default; Remedies. If any of the following events (each, an “Event
of Default”) shall have occurred and be continuing for any reason whatsoever
(whether voluntary or involuntary, arising or effected by operation of law or
otherwise):
(a)    any payment of principal of the Loans or the Note shall not be paid when
and as due (whether at maturity, by reason of acceleration or otherwise) and in
accordance with the terms of this Agreement and the Note;
(b)    any payment of interest on the Loans or the Note shall not be paid when
and as due (whether at maturity, by reason of acceleration or otherwise) and in
accordance with the terms of this Agreement and the Note, and such default is
not cured within two days;
(c)    the Borrower shall default in the performance or observance of any other
term, covenant or agreement contained herein, and such default shall continue
without cure for a period of 30 days after receipt of written notice thereof
from the Lender, or any representation or warranty contained herein or therein
shall at any time prove to have been incorrect or misleading in any material
respect when made; or
(d)    a case or proceeding shall be commenced against the Borrower, or the
Borrower shall commence a voluntary case, in either case seeking relief under
any Bankruptcy Law, in each case as now or hereafter in effect, or the Borrower
shall apply for, consent to, or fail to contest, the appointment of a receiver,
liquidator, custodian, trustee or the like of the Borrower or for all or any
part of its property, or the Borrower shall make a general assignment for the
benefit of its creditors, or the Borrower shall fail, or admit in writing its
inability, to pay, or generally not be paying, its debts as they become due;
then during the continuance of any Event of Default (other than any Event of
Default specified in clause (d) above), the Lender may by written notice to the
Borrower declare, in whole or from time to time in part, the principal of, and
accrued interest on, the Loans and the Note and all other amounts owing
hereunder to be, and the Loans and the Note and such other amounts shall
thereupon and to that extent become, due and payable to the Lender. During the
continuance of any Event of Default specified in clause (d) above, automatically
and without any notice to the Borrower, the principal of, and accrued interest
on, the Loans and the Note and all other amounts payable hereunder shall be due
and payable to the Lender and the Commitment shall terminate.
10.Notices and Deliveries. All notices, communications and material to be given
or delivered hereunder shall be in writing and shall be deemed sufficient upon
delivery, when delivered personally or by overnight courier or sent by facsimile
(upon confirmation of receipt), or 72 hours after being deposited in the U.S.
mail, as certified or registered mail, with postage prepaid, addressed to the
party to be notified at such party’s address as set forth below.




- 4 -



--------------------------------------------------------------------------------





If to the Lender:
GC Advisors LLC
666 Fifth Avenue
18th Floor
New York, NY 10103
Attention: David B. Golub
Fax: (212) 750-6060
If to the Borrower:
Golub Capital BDC, Inc.
666 Fifth Avenue
18th Floor
New York, NY 10103
Attention: David B. Golub
Fax: (212) 750-6060
11.Assignment.
(a)    The Borrower may not assign any of its rights or obligations under this
Agreement or the Note without the prior written consent of the Lender.
(b)    The Lender may not assign any of its rights or obligations under this
Agreement or the Note without the prior written consent of the Borrower;
provided that the Lender may do any of the following from time to time without
the consent of the Borrower: (i) assign any or all of its rights and obligations
under this Agreement or the Note to one or more Affiliates; (ii) pledge or
otherwise grant a security interest or lien in any of its rights, obligations or
interests under this Agreement and/or the Note to one or more of its lenders or
(ii) transfer any of its rights, obligations or interests under this Agreement
or the Note to any Person in connection with any exercise of remedies by any of
its lender(s).
12.Enforcement Expenses. The Borrower shall pay or reimburse the Lender for all
costs and expenses (including but not limited to fees and disbursements of legal
counsel) incurred by the Lender in connection with, arising out of, or in any
way related to, the enforcement, exercise, preservation or protection by the
Lender of any of its rights under this Agreement or the Note.
13.Judicial Proceedings; Waiver of Jury Trial. Each of the Borrower and the
Lender agree to submit to personal jurisdiction in any court of competent
jurisdiction in New York, New York, and to irrevocably waive any objection it
may now or hereafter have as to the venue of any proceeding brought in such
court or that such court is an inconvenient forum. Each of the Borrower and the
Lender hereby waives personal service of process and consents that service of
process upon it may be made, and deemed completed, in accordance with the
provisions of Section 9. THE BORROWER AND THE LENDER WAIVE TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING


- 5 -



--------------------------------------------------------------------------------





ARISING OUT OF OR RELATING TO THE LOANS, THIS AGREEMENT OR THE NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
14.LIMITATION OF LIABILITY. NEITHER THE LENDER NOR ANY OF ITS AFFILIATES AND
THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND ADVISORS SHALL HAVE
ANY LIABILITY WITH RESPECT TO, AND THE BORROWER HEREBY WAIVES, RELEASES AND
AGREES NOT TO SUE FOR, ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES SUFFERED
BY THE BORROWER IN CONNECTION WITH ANY CLAIM (WHETHER CIVIL, CRIMINAL OR
ADMINISTRATIVE, WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE AND WHETHER
ARISING OR ASSERTED BEFORE OR AFTER THE DATE HEREOF OR THE REPAYMENT DATE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH, THIS AGREEMENT OR THE
NOTE OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.
15.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
16.Counterparts. This Agreement may be signed in two counterparts, each of which
shall constitute an original but both of which when taken together shall
constitute but one agreement.
17.Definitions. For purposes of this Agreement:
“2018 Issuer” is defined in Section 5 of this Agreement.
“2014 Issuer” is defined in Section 5 of this Agreement.
“Affiliate” of a specified Person shall mean any other Person that directly or
indirectly controls, is controlled by, or is under common control with such
specified Person.
“AFR” shall mean the short-term applicable federal rate for quarterly
compounding, as described under Section 1274(d) of the Internal Revenue Code of
1986, as amended.
“Agreement” shall mean this Revolving Loan Agreement, as amended from time to
time.
“Applicable Federal Rate” shall mean, with respect to the Loans, the greater of
(a) the AFR in effect on the first day of the quarter and (b) the AFR in effect
on the first day of the quarter in which any Loan still outstanding is made.
“Bankruptcy Law” shall mean Title 11, U.S. Code or any similar federal or state
law for the relief of debtors.
“Borrower” is defined in the first paragraph of this Agreement.


- 6 -



--------------------------------------------------------------------------------





“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York, New York are authorized to close.
“Commitment” is defined in Section 1 of this Agreement.
“Dollars” and the sign “$” shall mean lawful money of the United States of
America.
“Event of Default” is defined in Section 9 of this Agreement.
“Funding” is defined in Section 5 of this Agreement.
“Funding II” is defined in Section 5 of this Agreement.
“Loans” is defined in Section 1 of this Agreement.
“Lender” is defined in the first paragraph of this Agreement.
“Maturity Date” shall mean the third anniversary of the date of this Agreement.
“Note” is defined in Section 4 of this Agreement.
“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization or government or
any agency or political subdivision thereof.
“Repayment Date” is defined in Section 8 of this Agreement.
“SBIC IV” is defined in Section 5 of this Agreement.
“SBIC V” is defined in Section 5 of this Agreement.
“SBIC VI” is defined in Section 5 of this Agreement.




- 7 -



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower and the Lender have caused this Agreement to be
duly executed by their duly authorized officers, all as of the day and year
first above written.
BORROWER:
GOLUB CAPITAL BDC, INC.
By:/s/ David B. Golub        
Name: David B. Golub
Title: Chief Executive Officer






LENDER:
GC ADVISORS LLC


By:/s/ David B. Golub        
Name: David B. Golub
Title: President






[Signature Page to Revolving Loan Agreement]



--------------------------------------------------------------------------------






EXHIBIT A
PROMISSORY NOTE
U.S. $ 40,000,000                                    June 21, 2019


FOR VALUE RECEIVED, Golub Capital BDC, Inc., a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of GC Advisors LLC, a Delaware
limited liability company (the “Lender”), the principal amount equal to the
aggregate unpaid principal amount advanced to the Borrower by the Lender under
the Loan Agreement referred to below (the “Loans”) as set forth from time to
time on the grid attached hereto, or on a continuation thereof (collectively,
the “Grid”) (such amount not to exceed Forty Million Dollars (U.S.
$40,000,000)), with interest accrued on the Loans as provided in the Loan
Agreement on the dates and in the amounts specified in the Loan Agreement. All
payments due to the Lender hereunder shall be made to the Lender at the place,
in the type of funds and in the matter specified in the Loan Agreement.
The holder hereof is authorized to endorse on the Grid, the principal amount of
each Loan and each payment or prepayment with respect thereto.
Presentation, demand, protest, notice of dishonor and notice of intent to
accelerate are hereby waived by the Borrower. No delay or omission by the Lender
in exercising its rights under this Note shall operate as a waiver of such
rights, nor shall the exercise of any right with respect to this Note waive or
preclude the later exercise of such right or any other right.
This Note evidences the Loans made under, and is entitled to the benefits of,
the Revolving Loan Agreement, dated as of the date hereof, by and between the
Borrower and the Lender, as the same may be amended from time to time (the “Loan
Agreement”). Reference is made to the Loan Agreement for provisions relating to
the prepayment and the acceleration of the maturity hereof.
This Note shall be governed by and construed in accordance with the laws of the
State of New York.
GOLUB CAPITAL BDC, INC.
By:/s/ David B. Golub        
Name: David B. Golub
Title: Chief Executive Officer


                                                                                                                                             
                                                                                                                                            





--------------------------------------------------------------------------------








GRID
PROMISSORY NOTE
Date
Amount of
Loan
Amount of
Principal Paid
or
Prepaid
Unpaid Principal
Amount of
Note
Notation
Made By





    

